PER CURIAM.
There is no necessity to go into the details of the case presented, since the matter was disposed of below on a question of jurisdiction. We think that petitioners were entitled to have the bankruptcy, court make a preliminary investigation summarily to determine whether or not the claim of adverse ownership is merely colorable. Under the authorities a bona fide claim of ownership by a third party raises a question which can be disposed of only by plenary suit; but a mere assertion of ownership, which is wholly unfounded, cannot conclude the court as to the disposition of the claim.
As we understand the situation here, the District Judge had some doubt as to his jurisdiction to decide this question of the bona fides of the claim summarily, and therefore did not pass upon it. We are satisfied that the decision of such a question was within his jurisdiction, and therefore reverse the order, and remand the case to the District Court for further action.